Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 11/05/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2005/0165344 (Dobak, III).
	Regarding claims 1-3, 6, 7, 9 Dobak discloses as shown in Figures 5a, 5b, 6 a medical fixation device comprising: an elongate body having a proximal portion, a distal portion, and defining a longitudinal axis extending therethrough; a first fixation member on the proximal portion of the elongate body, the first fixation member having a first tip (top half of left filter 404, see paragraph [0051]) and a second tip (bottom half of left filter 404, see paragraph [0051]) opposite the first tip, the first tip having a first edge and the second tip having a second edge; and a second fixation member on the distal portion of the elongate body, the second fixation member having a third tip (top half of right filter 404, see paragraph [0051]) and a fourth tip (bottom half of right filter 404, see paragraph [0051]]) opposite the third tip, the 
	Regarding claims 10-13, Dobak discloses as shown in Figures 5a, 5b, 6 a medical fixation device comprising: an elongate body having a proximal portion, a distal portion, and defining a longitudinal axis extending therethrough; a first fixation member on the proximal portion of the elongate body, the first fixation member having a first tip (top half of left filter 404, see paragraph [0051]) and a second tip (bottom half of left filter 404, see paragraph [0051]) opposite the first tip, the first tip having a first edge and the second tip having a second edge; and a second fixation member on the distal portion of the elongate body, the second fixation member having a third tip (top half of right filter 404, see paragraph [0051]) and a fourth tip (bottom half of right filter 404, see paragraph [0051]]) opposite the third tip, the third tip having a third edge and the fourth tip having a fourth edge, the first tip being convex with respect to the third tip, the third tip being convex with respect to the first tip, the second tip being convex with respect to the fourth tip, and the fourth tip being convex with respect to the second tip, the first fixation member and the second fixation member each having: a delivery configuration in which the first fixation member and the second fixation member are collapsed along the longitudinal axis; See Figures 5A, 5B and an anchoring configuration in which the first fixation member and the second fixation member: each extend radially outward from the elongate body; see figure 6a; and define a septal aperture (one opening .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication Number 2017/0281840 (Larose)
Regarding claim 4, Dobak, III discloses the medical fixation device of Claim 3, but is silent as to wherein the cannula has a proximal end and a distal end and at least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture therebetween (portion at 26, Fig. 3).  Larose further teaches that the elongate body defines a channel (opening 18 inside 14, Fig. 2, para [0037]) sized to receive a cannula therein (400, 401, Fig. 6, para [0044]), where the cannula has a proximal end and a distal end (proximal and distal ends of 400, 401, Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Dobak, III with the cannula and as taught by Larose in order to provide the stated advantages of pumping blood through the heart while limiting inflow of thrombus, emboli or debris and reducing necrosis of the heart tissue (see Larose, para [0045]).
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication Number 2017/0014113 (“Ma”)
Regarding claim 5, Dobak, III discloses the medical fixation device of Claim 1, but is silent as to wherein the septal aperture is between one to three millimeters in length.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring configuration (expanded profile, para [0038]) where the first and second fixation members extend radially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Dobak, III one to three millimeters in length as taught by Dobak, III in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.
Claim 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication 2019/0046170 (“Coyle”)
Regarding claims 8, 14-16 Dobak, III discloses the medical fixation device of Claims 1 and 10, but is silent as to the mesh material includes a plurality of wires having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters).
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (space 16) in between the first and second fixation members upon expansion to the anchoring configuration, and where the first and second fixation members (8, 14) are made of a flexible braided mesh material (braided metal wire are flexible, para [0021]) that is a plurality of wires (para [0021]) having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters),  (para [0025]); and wherein the plurality of wires include between 36 to 72 wires (para [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Dobak, III as a flexible mesh material with the plurality of wire having the claimed diameter as taught by Coyle in order to provide the stated advantages of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication Number 2017/0014113 (“Ma”)
Regarding claim 17, Dobak, III discloses the medical fixation device of Claim 10, but are silent as to wherein a distance between the first fixation member and the second fixation member is between one and three millimeters.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring configuration (expanded profile, para [0038]) where the first and second fixation members extend radially outward from the elongate body and define a septal aperture in between (aperture at connector 34, Fig. 4, para [0039]).  Ma further teaches that the septal aperture is between one to three millimeters in length (length in between 30, 32, which is length of 34 can be between 1 mm to 10 mm, which covers the claimed range, see para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Dobak, III one to three millimeters in length as taught by Ma in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication Number 2017/0281840 (Larose)

However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture therebetween (portion at 26, Fig. 3).  Larose further teaches that the elongate body defines a channel (opening 18 inside 14, Fig. 2, para [0037]) sized to receive a cannula therein (400, 401, Fig. 6, para [0044]), where the cannula has a proximal end and a distal end (proximal and distal ends of 400, 401, Fig. 6); and wherein the cannula (400) terminates in a beveled tip (Fig. 6, curved sides of 400 are equivalent to bevel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Albright with the cannula and as taught by Larose in order to provide the stated advantages of pumping blood through the heart while limiting inflow of thrombus, emboli or debris and reducing necrosis of the heart tissue (see Larose, para [0045]).
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0165344 (Dobak, III) in view of U.S. Patent Publication Number 2017/0014113 (“Ma”)
Regarding claim 20, Dobak,III discloses as shown in Figures 5a, 5b, 6 a medical fixation device comprising: an elongate body having a proximal portion, a distal portion, and defining a longitudinal axis extending therethrough; a first fixation member on the proximal portion of the elongate body, the first fixation member having a first tip (top half of left filter 404, see paragraph [0051]) and a second tip (bottom half of left filter 404, see paragraph [0051]) opposite the first tip, the first tip having a first edge and the second tip having a second edge; and a second fixation member on the distal portion of the elongate body, the second fixation member having a third tip (top half of right filter 404, see paragraph [0051]) and a fourth tip (bottom half of right filter 404, see paragraph [0051]]) opposite the third tip, the third tip having a third edge and the fourth tip having a fourth edge, the first tip being convex with respect to the third tip, the third tip being convex with respect to the first tip, the second tip being convex with respect to the fourth tip, and the fourth tip being convex with respect to the second tip, the first fixation member and the second fixation member each having: a delivery configuration in which the first fixation member and the second fixation member are collapsed along the longitudinal axis; See Figures 5A, 5B and an anchoring configuration in which the first fixation member and the second fixation member: each 
Dobak, III is silent as to a plurality of wires between 0.004-0.008 inches (0.01016 - 0.02032 centimeters) in diameter, fails to disclose the first, second, third, fourth edge have a chamfered shape.

However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (16) in between the first and second fixation members upon expansion to the anchoring configuration, and where the first and second fixation members (8, 14) are made of a flexible braided mesh material (braided metal wire are flexible, para [0021]) that is a plurality of wires (para [0021]) having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters) (para [0025]); and wherein the plurality of wires include between 36 to 72 wires (para [0025]).

Dobak, III is also silent as to the cannula defining a proximal end, a distal end and including a tip at the distal end, the second fixation member being disposed at least three to five millimeters proximal to the tip at the distal end of the cannula.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture therebetween (portion at 26, Fig. 3).  Larose further teaches that the elongate body defines a channel (opening 18 inside 14, Fig. 2, para [0037]) sized to receive a cannula therein (400, 401, Fig. 6, para [0044]), where the cannula has a proximal end and a distal end (proximal and distal ends of 400, 401, Fig. 6); and wherein the cannula (400) terminates in a beveled tip (Fig. 6, curved sides of 400 are equivalent to bevel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Dobak, III with the cannula and as taught by Larose in order to provide the stated advantages of pumping blood through the heart while limiting inflow of thrombus, emboli or debris and reducing necrosis of the heart tissue (see Larose, para [0045]).

However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the fixation device of Dobak, III as modified by Larose would not operate differently with the claimed length/position of the fixation members along the cannula and since the fixation members are designed to reside within the intended treatment site to anchor the fixation members on either side of tissue, either of the positions of the fixation members along the cannula would function appropriately as an anchoring device having the claimed position in millimeters along the cannula. Further, applicant places no criticality on the range claimed, indicating simply that the fixation placement along a length of the cannula or the elongate body “may” be within the claimed ranges (specification pp. [0045]).
Dobak, III is also silent as to the first and second fixation members being disposed a distance between one to three millimeters from each other.

However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Dobak, III one to three millimeters in length as taught by Ma in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.
Response to Arguments
Applicant’s arguments, see pages 8-19 , filed 11/05/2021, with respect to the rejection of the claims under Albright have been fully considered and are persuasive, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.



	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771